                  Case 5:19-cr-00382-EJD Document 106 Filed 03/16/21 Page 1 of 3




 1 GEOFFREY A. HANSEN

 2 Acting Federal Public Defender
   DEJAN M. GANTAR
 3 Assistant Federal Public Defender

 4 DANIEL P. BLANK
   Senior Litigator
 5 55 S. Market Street, Suite 820

 6 San Jose, CA 95113
   Telephone: (408) 291-7753
 7 Facsimile: (408) 291-7399
   Dejan_Gantar@fd.org
 8 Daniel_Blank@fd.org

 9 Counsel for Defendant JUAN ROCHA a.k.a. PABLO NUÑEZ

10

11                                   IN THE UNITED STATES DISTRICT COURT
12                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                               SAN JOSE DIVISION
14
      UNITED STATES OF AMERICA,                             Case No. CR 19–00382 EJD
15
                                Plaintiff,                  DEFENDANT’S PROPOSED THEORY
16
                                                            OF DEFENSE INSTRUCTION
            v.
17

18    JUAN ROCHA a.k.a. PABLO NUÑEZ,
19                              Defendant.
                                                            Honorable Edward J. Davila
20

21
                 Defendant Juan Rocha a.k.a. Pablo Nuñez, by and through his counsel, submits the
22
     following theory of defense jury instruction. Pursuant to Federal Rule of Criminal Procedure 30,
23
     Mr. Rocha/Nuñez requests the Court to instruct the jury as set forth below.
24
     ////
25
     ////
26
     ////
27
     DEF.’S PROPOSED THEORY OF DEFENSE INSTRUCTION
28 CR 19-00382 EJD

                                                        1
            Case 5:19-cr-00382-EJD Document 106 Filed 03/16/21 Page 2 of 3




 1                                            Respectfully submitted,
     Dated: March 16, 2021
 2                                               GEOFFREY A. HANSEN
                                                 Acting Federal Public Defender
 3
                                                        /S/
 4                                               ___________________________
                                                 DEJAN M. GANTAR
 5                                               Assistant Federal Public Defender
 6                                               DANIEL P. BLANK
                                                 Senior Litigator
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEF.’S PROPOSED THEORY OF DEFENSE INSTRUCTION
28 CR 19-00382 EJD

                                             2
              Case 5:19-cr-00382-EJD Document 106 Filed 03/16/21 Page 3 of 3



                           Mr. Rocha/Nuñez’s Theory of Defense Instruction
 1
           Mr. Rocha/Nuñez contends that he is not guilty of making a false statement on a passport
 2 application, because the government has not proven all of the elements beyond a reasonable
   doubt. Specifically, Mr. Rocha/Nuñez contends that the government has not proven that he
 3 provided information in the 2016 passport application that he knew was false. Based on Mr.
   Rocha/Nuñez’s mental health issues, and his history of using the name Pablo Anthony Nuñez,
 4 and the social security number ending in -4412, he believed that the information he provided in
   the passport application was true. Therefore, he did not know the information he provided was
 5 actually false.

 6         The burden is on the government to prove beyond a reasonable doubt each element of the
   offense. Mr. Rocha/Nuñez does not have to prove his innocence, nor does he bear the burden of
 7 having to prove any fact in this case. If the government fails to prove each and every element of
   the offense beyond a reasonable doubt as set forth in Count one, you must return a not guilty
 8 verdict.

 9

10

11 A defendant is entitled to jury instructions related to a defense theory if there is “any foundation
   in the evidence” and the instruction is “supported by law.” United States v. Cortes, 757 F.3d
12 850, 857 (9th Cir. 2014) (internal citation and quotations omitted).

13 “[A] defendant is entitled to an instruction concerning his theory of the case if the theory is
   legally sound and evidence in the case makes it applicable, even if the evidence is weak,
14 insufficient, inconsistent, or of doubtful credibility.” United States v. Washington, 819 F.2d 221,
   225 (9th Cir. 1987), quoted in Cortes, 757 F.3d at 858.
15

16

17

18

19

20

21

22

23

24

25

26

27
     DEF.’S PROPOSED THEORY OF DEFENSE INSTRUCTION
28 CR 19-00382 EJD

                                                      3
